DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 27, 2019.  Claims 1 – 21 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the image sensor data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 8 and 21 fall into one of four of the statutory categories?  Yes.   The preamble of claim 1 recites a vehicle relocator. The body of claim 1 recites at least one processor that forms part of the claimed vehicle relocator.  Therefore, claim 1 is directed to an apparatus.
The preamble of claim 8 recites a method, and the body of the claim 8 positively recites a series of method steps.  Therefore, claim 8 is directed to a process.
The preamble of claim 21 recites a non-transitory computer readable media operatively coupled to at least one processor. The body of claim 21 positively recites the non-transitory computer readable media causing the at least one processor to perform a series of processing steps.  Therefore, claim 21 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1, 8 and 21 recite a judicial exception?  Yes. The claims recite the limitation of determining from at least the first sensor data and the second sensor data a risk of damage to the vehicle. The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors” nothing in the claim precludes the determining step from practically being performed in the human mind/visually. For example, but for the “one or more processors” language, the claims encompass the user manually/visually    determining from at least the first sensor data and the second sensor data a risk of damage to the vehicle. This limitation is a mental process.

Do dependent claims 4 – 6, 11 – 13, 15, 16, 18 and 19 recite a judicial exception?  Yes.  The determining and detecting limitations in these claims, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components in their base claims. That is, other than reciting “one or more processors” in claim 1 (or the implied recitation in claim 8) nothing in claims 4 – 6, 11 – 13, 15, 16, 18 and 19 preclude the determining and detecting steps from practically being performed in the human mind/visually.  For example, but for the “one or more processors” language in claim 1 (or the implied recitation in claim 8), the claims encompass the user manually/visually performing each of the determining steps recited in claims 4 – 6, 11 – 13, 15, 16 and 18 and the detecting step recited in claim 19.  As a result, the determining and detecting limitations recited in claims 4 – 6, 11 – 13, 15, 16, 18 and 19 are also mental processes.


Step 2A – Prong 2
Do claims 1, 4 – 6, 8, 11 – 13, 15, 16, 18, 19 and 21 integrate the judicial exception into a practical application?  No.  Dependent claims 4 – 6, 11 – 13, 15, 16, 18 and 19 do not recite any additional elements.  Independent claims 1, 8 and 21, however, recite four additional elements: one or more processors; receiving first sensor data representing a current or predicted weather condition; receiving second sensor data representing at least a position or a vicinity of a vehicle; and if the determined risk is outside of a target range, sending an instruction for the vehicle to travel to an alternate location.  The one or more processors in each of these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  In other words, the receiving and sending steps are equivalent to data gathering/distributing, which has been identified by the Court as a form of insignificant extra-solution activity.  As such, these generic processor limitations are no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, 4 – 6, 8, 11 – 13, 15, 16, 18, 19 and 21 are directed to the abstract idea.

Step 2B 
Do claims 1, 4 – 6, 8, 11 – 13, 15, 16, 18, 19 and 21 provide an inventive concept?  No.   As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Thus, claims 1, 4 – 6, 8, 11 – 13, 15, 16, 18, 19 and 21 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8, 15, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0284601 A1 to Myers et al. (herein after “Myers et al. publication").
As to claim 1,
the Myers et al. publication discloses a vehicle relocator (120, 200)(see ¶15, ¶23  and Figs. 1 – 2) comprising: 
one or more processors (see ¶16), configured to: 
receive first sensor data representing a current or predicted weather condition (see ¶33 – ¶34 and Fig. 2); 
receive second sensor data representing at least a position or a vicinity of a vehicle (see ¶16 and ¶30); 
determine from at least the first sensor data and the second sensor data a risk of damage to the vehicle (see ¶27, where the sensed data is used to monitor risk adversity and various traffic conditions; see also ¶31, where based on current traffic conditions the likelihoods of collisions is determined); and 
if the determined risk is outside of a target range, send an instruction for the vehicle to travel to an alternate location (see ¶48 and ¶54).

As to claim 2,
the Myers et al. publication discloses the second sensor data comprising position data representing a detected positon of the vehicle and map data representing a vicinity of the detected position.  (See ¶16, where the vehicle relocator 120 may include a computing device such as an in-vehicle navigation device which is commonly associated with a Global Positioning System and mapping software for representing a detected positon of the vehicle and a vicinity of the detected position; see also ¶25 for the use of a geographic information system, such as Google maps, Ersi, etc.)


As claim 3, 
the Myers et al. publication discloses the second sensor data comprising position data representing a detected positon of the vehicle, and wherein the one or more processors are further configured to determine map data representing a vicinity of the vehicle based on the detected position and one or more stored maps.  (See ¶16, where the vehicle relocator 120 may include a computing device such as an in-vehicle navigation device which is commonly associated with a Global Positioning System (GPS) and mapping software for representing a detected positon of the vehicle and a vicinity of the detected position; see also ¶25 for the use of a geographic information system (GIS), such as Google maps, Ersi, etc., which are known to designed to capture, store, manipulate, analyze, manage, and/or present geographical data.)(Emphasis added.)

As claim 4, 
the Myers et al. publication discloses the one or more processors configured to determine a hazard in a vicinity of the vehicle based at least on the detected position and the map data.  (See ¶31, where “the interactive telematics system 200 may also use the past traffic conditions 272 and the current traffic conditions 274 (as well as additional information) to determine and store predicted traffic conditions 276, including estimated likelihoods of collisions, and store the predicted traffic conditions 276 in the traffic condition database 270.“)(Emphasis added.)


As claim 5, 
the Myers et al. publication discloses the one or more processors configured to determine the risk of damage using at least the current or predicted weather condition and the detected hazard.  (See ¶31.)

As claim 6, 
the Myers et al. publication discloses the one or more processors being further configured to identify the alternate location using the second sensor data.  (See ¶48 and ¶54.)

As to claim 8,
claim 8 is directed to a method but requires the same scope of limitation as claim 1.  Therefore, claim 8 is rejected for the same reason(s) as claim 1, as discussed herein above.

As to claim 15,
the Myers et al. publication discloses the alternate location is determined as a location without a detected hazard.  (See ¶48 and ¶54.)

As to claim 19,
the Myers et al. publication discloses the risk of damage being detected using at least the current or predicted weather condition and the detected hazard.  (See ¶35 and Fig. 2.)
As to claim 21,
claim 21 is directed to a non-transitory computer readable media but requires the same scope of limitation as claim 1.  Therefore, claim 21 is rejected for the same reason(s) as claim 1, as discussed herein above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0284601 A1 to Myers et al. (herein after “Myers et al. publication") in view of U.S. Patent Application Publication No.  A1 to (herein after " publication").
As to claims 7 and 20,
the Myers et al. publication discloses the invention substantially as claimed, except for 
sending the instruction to travel to the alternate location comprising sending an instruction to one or more autonomous driving processors, for the one or more autonomous driving processors to control the vehicle to travel to the alternate location.
The Konrardy et al. publication discloses “based on indicated travel issues, vehicle crashes, congestion, bad weather, and/or road construction that should be avoided” sending an autonomous vehicle travel instructions to use an alternate route. (See Col. 43, ln 62 through Col. 44, ln 8.)  Such disclosure suggests sending the instruction to travel to the alternate location comprising sending an instruction to one or more autonomous driving processors, for the one or more autonomous driving processors to control the vehicle to travel to the alternate location.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Myers et al. publication such that the process of sending the instruction to travel to the alternate location comprises sending an instruction to one or more autonomous driving processors, for the one or more autonomous driving processors to control the vehicle to travel to the alternate location, as suggested by the Konrardy et al. publication, in order to avoid travel disruptions caused by accidents, congestion, bad weather, and/or road construction.

Claims 14 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Myers et al. publication in view of U.S. Patent Application Publication No. 2016/0042644 A1 to Velusamy (herein after “Velusamy publication").
As to claim 14,
the Myers et al. publication discloses the invention substantially as claimed, except for 
receiving image sensor data representing a vicinity of the vehicle; wherein 
the alternate location is determined using the image sensor data.
	The Velusamy publication discloses vehicle 316d receiving a notification of a dangerous road condition in the form of an image/picture.  “This notification may occur once vehicle 316d is within a predetermined distance of the dangerous road condition (e.g., ½ mile, 500 yards, 1 mile, 500 feet) . . . The alert may include information about the dangerous road condition. The alert may inform the driver how far away he is from the dangerous road condition (e.g., “there is a pothole in right lane approximately 0.25 miles ahead of you”). The alert may include one or more pictures of the road condition. The pictures may have been taken by sensors on vehicles 316a, 316b, and/or 316c . . . The alert includes a description of the dangerous condition, the distance to the dangerous condition, and options to view an image of the dangerous condition (e.g., an image captured by another vehicle's sensors). The alert includes the option of seeing an alternate route to avoid the road condition altogether. The alert may be sent to a vehicle based on the speed of that vehicle and the estimated time before the vehicle will come upon the dangerous road condition.” (See ¶39.)(Emphasis added.)
	Such disclosure suggests receiving image sensor data representing a vicinity of the vehicle; wherein the alternate location is determined using the image sensor data.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Myers et al. publication to receive image sensor data representing a vicinity of the vehicle; wherein the alternate location is determined using the image sensor data, as suggested by the Velusamy publication, in order to avoid travel disruptions caused by accidents, congestion, bad weather, and/or road construction.

As to claim 16,
the Myers et al. publication, as modified by the Velusamy publication (see ¶39), is considered to disclose the alternate location being determined as a location at least a predetermined distance from the detected hazard.  

As to claim 17,
the Myers et al. publication, as modified by the Velusamy publication (see ¶39), is considered to disclose the second sensor data comprising image sensor data representing a vicinity of the detected position.

As to claim 18 (as best understood based on the 112(b) rejection discussed 
herein above),
the Myers et al. publication, as modified by the Velusamy publication (see ¶39), is considered to disclose determining a hazard in a vicinity of the vehicle at least by detecting a hazard in the image sensor data.


Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666